Citation Nr: 0211157	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  97-31 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.








ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1977 to April 
1979.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
RO. 

The case was remanded by the Board to the RO in August 1999 
and April 2000 for additional development of the record.  



REMAND

In this case, the veteran asserts that entitlement to TDIU is 
warranted due to his service-connected psychiatric disorder.  

Currently, service connection is in effect for major 
depression with psychotic features, rated as 70 percent 
disabling; for a right brachial plexus injury, rated as 20 
percent disabling; and for the residuals, third degree burns, 
right elbow and both inner thighs (exceeding 6 inches), rated 
as 10 percent disabling.  

In the previous two remands, the Board had instructed the RO 
to afford the veteran a VA psychiatric examination, to 
include an opinion by the examiner as to whether the veteran 
was precluded from securing and maintaining substantially 
gainful employment as a result of the service-connected 
psychiatric disorder.

On VA examination in December 1999, the veteran reported that 
he was currently studying hospitality management and intended 
to obtain his degree in May 2000.  The veteran reported that 
he was unsure whether he would be able to hold down a job due 
to his depressive symptoms.  

The VA examiner stated that, if the veteran obtained 
treatment for depression and substance abuse, it would 
enhance the likelihood of being successful in the field of 
hospitality management.  The diagnosis was that of major 
depressive disorder, recurrent with psychotic features and a 
Global Assessment of Functioning (GAF) score of 45 was noted.  
The examiner did not, however, set forth an opinion regarding 
the veteran's employability as requested by the Board.  

In light of the foregoing, the Board remanded the case back 
to the RO in April 2000 to afford the veteran another VA 
examination, as the December 1999 was inadequate for purposes 
of adjudicating the veteran's claim.  

On VA examination in August 2000, the examiner noted that the 
veteran had been employed part-time at a restaurant for the 
last month.  The examiner also noted that the veteran made it 
clear that he did not like his present employment and planned 
to walk out any time.  The veteran reported that he was 
"depressed because [he was] educated and working at a minimal 
wage drop-out job."  The veteran also noted that his current 
job was not satisfying to him.  

Objectively, the examiner noted that the veteran was on time 
for the appointment to which he drove himself.  The veteran 
was in no acute distress and appeared well-groomed.  His 
behavior was cooperative and friendly .  His speech was clear 
and coherent, irrelevant at times, rambling.  He had a 
difficult time providing significant information.  His 
thoughts were tangential.  He denied having suicidal or 
homicidal ideas.  He reported hearing whispering on an off, 
but could not make out what was said.  The veteran had 
delusional thoughts that the devil was after him.  His affect 
was inappropriate.  His mood was cheerful.  The veteran's 
cognitive functions were grossly preserved.  The diagnosis 
was that of schizo-affective disorder, depressed type; 
alcohol and marijuana abuse in early partial remission.  

The Board notes that the examiner did not provide an opinion 
as to whether the veteran's service-connected psychiatric 
disorder prevented him from obtaining or maintaining 
substantially gainful employment.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Veterans Appeals (Court) has held that a 
remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Id.  

Thus, the Board finds that the August 2000 VA examination was 
inadequate for purposes of adjudicating the veteran's claim 
and another VA examination of the veteran is necessary.  

In this regard, the Board points out that the RO 
acknowledged, in the August 2001 Statement of the Case, that 
the VA examiner did not comply with the directives set forth 
in the remand because she did not provide the requested 
opinion with regard to employability.  Nonetheless, the RO 
found the veteran employable since the VA examination noted 
that the veteran was working part-time at a restaurant.  

Importantly, the veteran's representative responded in an 
April 2002 VA Form 646 that the veteran was not currently 
employed at the Olive Garden.  This once again leaves open 
the question of whether the veteran is currently employed, 
and a medical opinion is necessary prior to adjudication of 
this claim on the merits.  

In reaching its determination in this case, the Board has 
followed the analysis of the United States Court of Appeals 
for Veterans Claims (Court) in Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

The Court held that for a veteran to prevail in a claim for 
individual unemployability benefits, it is necessary that the 
record reflect some factor which takes his case outside the 
norm.  38 C.F.R. §§ 4.1, 4.15 (2001).  

The fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high schedular rating 
which is assigned is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  

Moreover, there is no statute or regulation which requires VA 
to conduct a job market or employability survey to determine 
whether a claimant is unemployable as a result of one or more 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994); see also Beaty v. Brown, 6 Vet. App. 532, 
538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2001).  

Marginal employment is not to be considered substantially 
gainful employment.  Factors to be considered, however, will 
include the veteran's employment history, educational 
attainment and vocational experience.  38 C.F.R. § 4.16 
(2001).  

In light of the foregoing, the Board finds that another VA 
psychiatric examination is required to determine whether the 
veteran is unemployable due to his service-connected 
disabilities.  

The Board also requests that any medical records referable to 
grant of disability benefits by the Social Security 
Administration should be obtained for review in connection 
with the veteran's claim.  

The Board notes that the veteran's vocational rehabilitation 
file has been associated with the claims file.  In this 
regard, any pertinent records relevant to this file should be 
added and reviewed by the examiner prior to the examination.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand with respect 
to the TDIU issue in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000), which has since been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  

Since the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1999).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
disabilities, particularly any who have 
indicated that he was unable to work 
because of these disabilities.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should take appropriate steps 
in order to obtain all current 
information regarding the status of the 
veteran's Vocational Rehabilitation 
Training Program with VA.  Any 
outstanding decisions, reports and/or 
records considered in making 
determinations as to the veteran's 
entitlement for Vocational Rehabilitation 
benefits should be obtained an added to 
the veteran's Vocational Rehabilitation 
Folder.  Specifically, the RO should 
obtain any Vocational Rehabilitation 
counseling notes and any records 
pertaining to his academic status at 
college and to whether is currently 
employed.  

3.  The RO also should take appropriate 
steps in order to obtain and associate 
with the claims file copies of any 
records referable to a grant of 
disability benefits by the Social 
Security Administration.  

4.  The veteran then should be afforded 
another VA psychiatric examination in 
order to fully evaluate the current 
severity of the service-connected 
psychiatric disability.  The claims file 
should be made available for review by 
the VA examiner.  The examiner should 
elicit from the veteran and record a 
complete social and industrial history in 
connection the evaluation.  The examiner 
should be asked to provide detailed 
findings as to the current disabling 
manifestations attributable to the 
service-connected psychiatric disability.  
The examiner then should offer a medical 
opinion as to the likelihood that the 
service-connected psychiatric disability, 
in conjunction with his other service-
connected disabilities, prevents the 
veteran from performing substantially 
gainful employment consistent with his 
level of education and occupational 
experience.  

5.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim in 
light of the VCAA.  If any action taken 
is adverse to the veteran, he and his 
attorney should be furnished with a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




